Citation Nr: 1609654	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for chest pains/gastroesophageal reflux disease (GERD)/acid reflux, also claimed as a heart condition with tricuspid and mitral valve regurgitation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to March 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision. 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Winston-Salem, North Carolina, in November 2015.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issue on appeal is being reopened and remanded for further development, the Board finds that no further discussion is needed with regard to the requirements of Bryant at this time.

The issue of entitlement to service connection for chest pains/GERD/acid reflux, also claimed as a heart condition with tricuspid and mitral valve regurgitation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an August 1976 rating decision, the Veteran's claims of service connection for a heart condition and ulcers were denied on the basis that these conditions were not shown by the evidence of record.

2.  Evidence received since the August 1976 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for chest pains/GERD/acid reflux, also claimed as a heart condition with tricuspid and mitral valve regurgitation.


CONCLUSIONS OF LAW

1.  The August 1976 rating decision denying the Veteran's claims of service connection for a heart condition and for ulcers is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp.  2015); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for chest pains/GERD/acid reflux, also claimed as a heart condition with tricuspid and mitral valve regurgitation has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for chest pains/GERD/acid reflux, also claimed as a heart condition with tricuspid and mitral valve regurgitation, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
	
II.  Analysis

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for chest pains/GERD/acid reflux, also claimed as a heart condition with tricuspid and mitral valve regurgitation.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claims for service connection for a heart condition and ulcers were previously denied in an August 1976 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the August 1976 denial of service connection for a heart condition and ulcers was that these conditions were not shown by the evidence of record.  At the time of the denial, the Veteran's service treatment records were considered.  The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, private medical records, VA medical records, and a statement from his sibling.

With regard to the newly submitted evidence, the Board notes that the claims file contains a June 2009 statement from a private physician noting the Veteran as having atypical chest pain and GERD and indicating that the Veteran at least as likely as not had GERD while in the military from 1974 to 1977. 

In light of the fact that the Veteran's claims were denied in August 1976 based on the fact that there was no evidence to show that these conditions existed, and newly submitted medical evidence now demonstrates a current disability and links this current disability to his military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for chest pains/GERD/acid reflux, also claimed as a heart condition with tricuspid and mitral valve regurgitation, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

One of the most pressing concerns in this case is that although the Veteran asserted at the November 2015 hearing that he has been seeking VA and private treatment for his chest pain since his active duty service, it is clear not all these records are in his file.  

First, the Veteran asserted at the November 2015 hearing that he began seeking treatment at a VA facility after his discharge from service.  Specifically, he states he sought treatment at a VA facility in Fayetteville, North Carolina, in 1976 or 1977, and at a VA facility in Roanoke, Virginia, from 1977 through the 1980s.  There is no medical facility in Roanoke, so perhaps he was thinking of Salem.  He has also sought treatment at the Salisbury VA Medical Center (VAMC) and the Charlotte Outpatient Clinic.  Despite this reported long history of VA treatment, the only records in the file are dated from 2007-2010.  Upon remand, all outstanding VA treatment records should be associated with the claims file.  Considering that much of this treatment pre-dated VA's electronic medical records systems, appropriate searches of paper records must be done.  

Second, the Veteran testified he has received extensive private treatment, and several private providers were listed on his 2007 claim to reopen.  However, he was sent a letter in September 2007 asking that he complete release forms so VA could request his records.  It does not appear that he responded at that time.  Later, records from Mecklenburg Medical Group, Inc., in Charlotte, North Carolina (Dr. Caroline Pierce) and Allegany Regional Hospital were received.  Those remain the only private treatment records obtained to date.  On his application, the Veteran listed several doctors, including Dr. Ronald Gary (the last name is difficult to read), Dr. Horitz, Dr. Dixon, Dr. Daniel Murray, and Presbyterian Hospital.  Since the Veteran never completed individual releases authorizing VA to request these records, nothing further can be done.  If he wants these records obtained, he must complete a release form for each private doctor/facility.  

A review of his service treatment records reveals that the Veteran complained of pain in his chest for 3 days in September 1974.  In November 1974, he complained of chest pain for over a year.  In July 1975, the Vetera complained of recurrent and pulsating chest pains on the right side.  An August 1975 chest x-ray was negative.  He was noted as having gastroenteritis. 

As noted above, the claims file contains a June 2009 statement from a private physician noting the Veteran as having atypical chest pain and GERD and indicating that the Veteran at least as likely as not had GERD while in the military from 1974 to 1977.  

In August 2010, the Veteran underwent a VA examination, at which he was noted as having a normal heart examination.  The examiner noted findings of mild-trace tricuspid valve regurgitation.  Mitral valve regurgitation was normal.  The examiner determined that these findings do not cause chest pains, nor GERD.  The examiner diagnosed the Veteran with GERD.  Upon review of the claims file and examination of the Veteran, the examiner determined that tricuspid valve regurgitation and mitral valve regurgitation (also claimed as chest pain/GERD/acid reflux) is not caused by or a result of service.  As rationale, the examiner found that no diagnosis of any heart condition or GERD was identified in the service treatment records, and nothing in the service treatment records supports such a diagnosis.  

The Board finds both the June 2009 and August 2010 opinions to be inadequate for adjudicating this claim.  Specifically, the June 2009 physician provided no rationale for the opinion and did not indicate that the claims file was reviewed.  The August 2010 VA examiner noted the Veteran as having a normal heart examination while simultaneously noting tricuspid valve regurgitation.  Moreover, the examiner did not discuss the Veteran's in-service complaints of chest pain in rendering this opinion.  Therefore, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from:
* Fayetteville VAMC (and associated clinics) from 1976 to 1978; 
* Salem, Virginia, beginning in 1977 and until 1990; and 
* Salisbury VAMC (and associated clinics) 1990 to the present.  

Searches MUST be made of archived or retired paper records, with documentation of any negative results.

2. Send to the Veteran a letter requesting that he provide sufficient information and authorization to enable the RO to obtain any additional pertinent evidence not currently of record.  This should include:  Dr. Ronald Gary (the last name is difficult to read), Dr. Horitz, Dr. Dixon, Dr. Daniel Murray, and Presbyterian Hospital, as well as any other relevant provider.  

Associate any records received, including negative responses, with the claims file.

3. After the above-requested records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination(s) for his claimed chest pains/GERD/acid reflux, also claimed as a heart condition with tricuspid and mitral valve regurgitation.  

The examiner(s) should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

Then, the examiner(s) should diagnose the Veteran with all disabilities relating to chest pains, GERD, acid reflux, or a heart condition.  The examiner should then render an opinion as to whether it is at least as likely as not that any of these diagnosed disabilities were caused or aggravated by his active duty service and specifically discuss the in-service complaints/findings.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

4. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. 
§ 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


